DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been entered.
 
Status of Action/Claims
	Claims 21, 23, 25-27 are pending in this application. Claims 1-20, 22, and 24 have been canceled. Claims 12-17 remain withdrawn as being directed to a non-elected invention.
Claims 1-11, 18-21, 23, and 25 are being examined in this office action.

Claim Objections
Claims 1-20, 22, and 24 are objected to because of the following informalities: these claims have been canceled however they contain text, specifically a period. Canceled claims should contain no text as per MPEP 714, 
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled”
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7560592 in view of Schneider et al. (US20160158404). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘592 and the instant application claim antimicrobial compositions comprising the exact same active agents, e.g. specifically wherein R3 is COOM (one of two claimed groups) and X is halogen (only 4 halogens possible) includes and allows one of ordinary skill in the art to easily envision the instantly claimed N-chloro-4-carboxybenzenesulfonamide, in solution/composition along with buffers which buffer the solution to the same pH that are instantly claimed, surfactants/wetting agents, and wherein the halosulfonamide is present in the composition in overlapping amounts to those instantly claimed. ‘592 specifically teaches methods of killing microorganisms comprising applying/contacting an area with a biocidal solution comprising an effective amount of the same halosulfonamides instantly claimed and they prefer alcohols which would readily evaporate to leave a dry coating of the halosulfonamide on the surface, especially since they do not claim removing or rinsing or wiping the composition off of the surface to which it was applied, which was treated with the antimicrobial solution comprising the same amounts of halosulfonamide. Thus, the halosulfonamide solution of ‘592 would form a dry coating upon evaporation of the alcohol solvent and therefore reads on the claimed composition which forms a dry coating comprising an amount of 0.0001 wt% to 100 wt% of the halosulfonamide because this would be what is left behind after the solvent evaporates, and also reads on the dry coating itself that is instantly claimed. ‘592 merely does not teach poly bags coated/treated with their dry coat forming composition. However, this deficiency is taught by Schneider.
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See entire document; abstract; [0093-0094]; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US7560592 in view of Schneider which together teach applying the same actives in the same concentrations to poly bags to control/kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12 of U.S. Patent No. 8003823 in view of Schneider et al. (US20160158404). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘823 claims a process of controlling odor which comprises treating a material with a solution comprising the claimed halosulfonamides, e.g. specifically wherein R3 is COOM (one of three claimed groups) and X is halogen (only 4 halogens possible) includes and allows one of ordinary skill in the art to easily envision the instantly claimed N-chloro-4-carboxybenzenesulfonamide, in the same concentrations/amounts which are instantly claimed, so the process for controlling odor would also obviously be antimicrobial since it comprises the claimed compounds in the claimed amounts/concentrations, and can include an alcohol, which would readily evaporate to leave a dry coating/residue of the halosulfonamide on the material that is being treated, especially since they do not claim removing or rinsing or wiping the composition off of the material as part of their process. ‘823 merely does not teach poly bags coated/treated with their dry coat forming composition. However, this deficiency is taught by Schneider.
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; [0093-0094]; see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US8003823 in view of Schneider which together teach applying the same actives in the same concentrations to poly bags to control/kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.
 
Claims 21, 23, 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7629492 in view of Schneider et al. (US20160158404) for the same reasons that are discussed above.


Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US7465829 (‘829) in view of Schneider et al (US20160158404).
‘829 claims a process of eliminating odor and/or sanitizing teats or killing bacteria or fungi on a substrate which comprise treating a material or a teat or a substrate with a solution comprising the claimed halosulfonamides in the same concentrations/amounts which are instantly claimed, particularly N-chloro-carboxybenzylsulfonamides (and as there are only 5 positions for the carboxy group) one of ordinary skill in the art can readily envision N-chloro-4-carboxybenzylsulfonamide, so the process for controlling odor and/or sanitizing teats would also obviously be antimicrobial since it comprises the claimed compounds in the claimed amounts/concentrations, and ‘829 teaches wherein the solution comprising the claimed halosulfonamides further comprises a buffer which achieves the same pH of the solution as is instantly claimed and wherein the composition used in the method includes a wetting agent/surfactant. ‘829 merely does not teach that their composition forms a dry coat but they never claim removing or rinsing or wiping the composition off of the surface to which the N-chloro-carboxybenzylsulfonamide aqueous composition was applied, or that their composition contains water. However, this deficiency in ‘829 is addressed by ‘284 which teaches an aqueous solution [0062] which forms a dry coat composition comprising applicant’s halosulfonamides of the same formula instantly claimed, which is diluted in water prior to use as a teat dip or spray which comprises the halo active sulfonamide of applicant’s formula I in a concentration of about 0.0005 to about 5% by weight which overlap the instantly claimed ranges are the same ranges as are instantly claimed is allowed to evaporate where it is applied and therefore forms a dry coat/film on the teat/material where it is applied (see entire document; Claims 1-2, 4-5, 7-10, 12, 14, 19-20; [0042]; [0043, wetting agents/surfactants, buffering agents, etc.], [0045, solution evaporates, and deposits compounds (e.g. a dry coat)]; [0041]; [0046-0047]). ‘829 merely does not teach wherein the material that is treated is a poly bag. This limitation is taught by Schneider. 
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags. Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v (see entire document; [0074-0075]; [0015]; [0093-0094]; Claims 1-6; [0063-0064]; [0017]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; [0064-0071]; [0043]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US7465829 in view of Schneider which together teach applying the same actives in the same concentrations to poly bags to control/kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US7371368 (‘368) in view of Schneider et al. (US20160158404). ‘368 teaches/claims a process for controlling odor comprising applying a solution comprising an effective amount of the same haloactive sulfonamides specifically N-chloro-4-carboxybenzenesulfonamide, to a material (which reads on the instantly claimed poly bag), and wherein the active halosulfonamide compound is present in the same amounts which are instantly claimed, and because the compounds/compositions of ‘368 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘368 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘368 merely does not claim wherein the composition which is applied to control odor is applied to a poly bag and forms a dry coat. However, this deficiency in ‘368 is addressed by Schneider. 
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US7371368 in view of Schneider which together teach applying the same actives in the same concentrations with the same liquids which evaporate (and therefore form a dry coat) to poly bags to control/kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.



Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 15 of US9040587 (‘587) in view of Schneider et al. (US20160158404).
‘587 teaches method of disinfecting teats of a dairy animal comprising applying an aqueous solution comprising the claimed haloactive compounds in the claimed amounts to the teat of the animal. ‘587 teaches wherein the composition has the claimed pH and can comprise a wetting agent and buffer and because the compounds/compositions of ‘587 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘587 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘587 does not teach wherein the composition comprises a dry coat is used to coat the specifically claimed poly bag. However, Schneider remedies these deficiencies. Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043];). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US9040587 in view of Schneider which together teach applying the same actives in the same concentrations with the same liquids which evaporate (and therefore form a dry coat) to poly bags to control odor and/or kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12, 13-14, 19-20 of US8759399 in view of Schneider et al. (US20160158404) for the same reasons as discussed above as ‘399 is also directed to a method of sanitizing teats of a dairy animal comprising the same compositions that are instantly claimed and taught by ‘587 and as such can be used on other surfaces, e.g. poly bags to sanitize those surfaces as well when taken in view of Schneider.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US9408940 (‘940) in view of Schneider et al. (US20160158404).
‘940 claims an odor-controlling article comprising a substrate, specifically a polymer substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed N-chloro-4-carboxybenzenesulfonamide (see claim 5), which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed polymer film which is treated with the claimed compounds), and wherein the composition comprising the haloactive compounds comprises a buffer and because the compounds/compositions of ‘940 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘940 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘940 merely does not claim wherein the haloactive sulfonamide composition forms a dry coat on the absorbent article, or wherein the polymer substrate is in the form of a polybag. However, these deficiencies in ‘940 are addressed by Schneider.
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0085]; [0017], [0093-0094]). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed composition, compound and treated article are all obvious variants of the method of US9408940 in view of Schneider which together teach applying the same actives in the same concentrations with the same liquids which evaporate (and therefore form a dry coat) to poly bags to control odor and/or kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 of US8425890 (‘890) in view of Schneider et al. (US20160158404).
‘890 teaches odor controlling articles which are treated with the same haloactive sulfonamides instantly claimed, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and wherein the composition comprising the haloactive compounds comprises a buffering agent. Because the compounds/compositions of ‘890 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘890 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘890 does not claim wherein the haloactive sulfonamide composition forms a dry coat on the poly bag. However, this deficiency is addressed by Schneider. 
Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See entire document, e.g. [0085]; [0017], [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0043]). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]). Schneider further teaches wherein the poly bags can be treated with/coated with a composition, which forms the claimed dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043];).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
 Thus, one of ordinary skill in the art would conclude that the instantly claimed poly bag is an obvious variant of the method of US8425890 in view of Schneider which together teach applying the same actives in the same concentrations with the same liquids which evaporate (and therefore form a dry coat) to poly bags to control odor and/or kill microorganisms which is the same thing that is being accomplished by the claimed dry coat treated poly bags of the instant claims.

Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16 of US9987389 (‘389) in view of Schneider et al. US20160158404. ‘389 claims an odor-controlling article comprising a substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed N-chloro-4-carboxybenzenesulfonamide, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and ‘389 teaches wherein a fragrance, surfactant/wetting agent, and buffers can be added to the composition comprising the haloactive sulfonamide which reads on the instantly claimed composition which forms a dry coat, especially since the buffers are used to maintain the same pH that are instantly claimed. Further because the compounds/compositions of 389 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘389 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘389 merely does not claim wherein the haloactive sulfonamide composition forms a dry coat on the treated article, specifically a poly bag. However, these deficiencies are addressed by ‘404. ‘404 teaches that the composition comprising the haloactive sulfonamide is applied to the poly bags and allowed to evaporate thereby leaving the haloactive sulfonamide behind, thereby leaving a dry coating on the absorbent article (See [0085]; [0093-0094]; ([0074-0075]; [0015]; [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043];). Thus, one of ordinary skill in the art would obviously realize that the instantly claimed poly bag treated with the claimed dry coat are obvious variants of the articles and methods disclosed in ‘389 in view of ‘404.


Claims 21, 23, 25-27 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US10653811 (‘811) in view of US20160158404. ‘811 claims an odor-controlling article comprising a substrate which has had the instantly claimed haloactive compounds, specifically the instantly claimed N-chloro-4-carboxybenzenesulfonamide, which are applied in the same amounts/concentrations to the substrate (which reads on the instantly claimed article which is treated with the claimed compounds), and ‘811 teaches wherein a fragrance, surfactant/wetting agent, and buffers can be added to the composition comprising the haloactive sulfonamide which reads on the instantly claimed composition which forms a dry coat, especially since the buffers are used to maintain the same pH that are instantly claimed. Further because the compounds/compositions of ‘811 are the same as the instantly claimed compositions which form a dry coat and the actives are the same and are being used in overlapping amounts the articles of ‘811 which have been treated also maintain antimicrobial activity for the same periods of time that are instantly claimed. ‘811 merely does not claim wherein the haloactive sulfonamide composition forms a dry coat on the article or wherein the article is specifically a poly bag. However, these deficiencies are addressed by ‘404. ‘404 teaches that the composition comprising the haloactive sulfonamide is applied to the absorbent substrates including construction materials and specifically poly bags and is allowed to evaporate thereby leaving the haloactive sulfonamide behind, thereby leaving a dry coating on the absorbent article (See [0085]; [0020]; [0048]; [0093-0094]; ([0074-0075]; [0015]; [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]). Thus, one of ordinary skill in the art would obviously realize that the instantly claimed dry coat treated/coating poly bags are obvious variants of the articles and methods disclosed in ‘811 in view of ‘404.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US20160158404), and further in view of Harmonyx (https://web.archive.org/web/20120604230432/https://www.alufplastics.com/productline.php?category=harmonyx), Bagai (https://www.hunker.com/13421341/what-are-trash-bags-made-of), and US packaging (https://uspackagingandwrapping.com/poly-bags/), as applicant’s claim is amended to now require the trash bags to be polymeric. 
Applicant’s claim:
--wherein the article treated is a trash bag.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 21, 26, and 27, Schneider teaches a dry-coat/residue forming composition, the dry coat/residue that results from this composition once the water evaporates, and articles treated with the dry coat forming composition which have the coat/residue on a surface of the article, wherein the composition, dry coating/residue, and articles comprise the exact same claimed halo sulfonamide compounds of formula I, and wherein the dry coat forming composition comprising the compound of formula I, wherein the most preferred compounds of formula I specifically include the instantly claimed N-chloro-4-carboxybenzenesufonamide and wherein n=3 ([0057]), and the composition is formed with water, and which comprises the claimed n number of water molecules, and to which buffer has been added, and are allowed to dry and thereby leaves a residue (e.g. a dry coating) on the surface/article to which it was applied that comprises the active compound of formula (I) (see entire document; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0064-0071]; [0017]; [0043]; [0093-0094]). The composition which forms the dry coating/residue in Schneider [0085] comprises an overlapping amount of the exact same halo sulfonamide compounds of formula I that are instantly claimed in claim 26, specifically wherein the composition that is used to form the film comprises from about 0.1-23 w/v% of the halo sulfonamide active in the aqueous solution which only also has to contain a buffer/buffering agent, then the resultant dry coating/residue when the water is evaporated inherently contains from 0.0001 wt% to about 100 wt% of the active compound which reads on claim 25 (See [0085]). Regarding claims 21, 26-27, Schneider expressly teaches that their composition may comprise the halo sulfonamide compound, (Specifically N-chloro-4-carboxybenzene sulfonamide) and water, with the halo sulfonamide present in amounts of 0.1-5% w/v ([0074-0075]; [0015]; [0093-0094]; [0085]; [0093-0094]; ([0074-0075]; [0015]; [0093-0094]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]).
Regarding claim 25, Schneider explicitly teaches/envisions compositions which comprise the halo sulfonamide compound to be present in amounts of 0.1-5% which reads on the range of 0.0001 to about 100 wt% instantly claimed ([0017]).
Regarding claims 21, 23, and 25-27, Schneider teaches wherein the halosulfonamide compositions comprising the claimed N-chloro-4-carboxybenzenesulfonamide can be used on polymeric sheets/polymeric films in the same concentrations that are instantly claimed as is discussed above and lead to films having the active aromatic sulfonamide present in the dry coating in amounts of 0.0001 wt% to about 100 wt% as is instantly claimed (See sections previously cited above, e.g. [0085]; [0017], etc.). Schneider also teaches at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags which are polymeric bags (See [0093-0094]; [0085]; [0074-0075]; [0015]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]). 

	Regarding claim 21, 23, 25-27, Schneider teaches a dry coating as is discussed above and incorporated herein. Regarding the polymeric bag having an antimicrobial dry coating, Schneider teaches wherein polymer sheets which reads on the claimed polymeric bag because Schneider teaches wherein the halo active sulfonamide compound is applied to the article/substrate which can be polymeric sheets, which reads on forming a dry coating on the polymeric bag as is instantly claimed because as soon as the carrier used to apply the N-chloro-4-carboxybenzenesulfonamide dries/evaporates a residue/film/dry coating of the N-chloro-4-carboxybenzenesulfonamide is left behind on the polymeric substrate which can be in the form of polymeric sheets/polymeric films as is instantly claimed and Schneider teaches wherein n is 3 ([0093-0094, poly bags treated with the compositions which read on those instantly disclosed]; [0020, substrate can be made of polymer and in the form of a flat sheet]; [0048, polymers that can be used to form the polymer sheets]; [0064]; [0017, halo active sulfonamide compound in solvent applied to an article];  [0045]; [0057, n=3]; [0085]; [0074-0075]; [0015]; abstract; [0005-0014];  [0085]; [0072]; Examples 1-10; Claims 1-6; [0063-0071]; [0017]; [0043]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Schneider does not specifically teach wherein the poly bag has a dry coating on an inner or outer surface of the trash bag. However, as discussed above Schneider does teach at paragraphs 93-94 that the composition can be applied to materials of construction and can be used to pre-treat raw materials so that the compound is on standby or remove odors from raw-materials, and they later state that raw materials includes poly bags, backsheets, etc. However, these deficiencies in Schneider are addressed by Bagai and Harmonyx.
	As is taught by Bagai poly bags would include trash bags, because both are made with polyethylene which is the same material that is most commonly used for trash bags (See Bagai Function/Raw materials section) and as is evidenced by US Packaging poly bags are made of polyethylene (See entire document) the same polymer that is used in trash bags and as such the polyethylene trash bags of Bagai are poly bags.
	Further it was known in the art to put antimicrobials into/onto trash bags, e.g. Harmonyx trash bags that have antimicrobial and odor protection on an inner surface and/or an outer surface, etc. (see entire document (1 pg)).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to coat the outside of trash bags and/or to place antimicrobial between the layers of the trash bag with the dry coating N-chloro-4-carboxybenzenesulfonamide composition of Schneider in order to develop the instantly claimed dry coated trash bags because Schneider teaches that poly bags can be treated with their composition which specifically comprises N-chloro-4-carboxybenzenesulfonamide as the active, and which is left to dry as per [0085] and [0093-0094] and subsequently forms a dry coating on the surface/article/polymer as Schneider teaches a residue/coating comprising the active halosulfonamide is left behind. It would have been obvious to use this on trash bags or in between layers of a trashbag, which are typically poly bags, because it was already known to treat trash bags with anti-odor antimicrobials which help with the trash smell and which prevent the handler from contacting microbes present in/from the waste touching the bag which could be harmful even as the bag stretches and the coating in between the layers would not wear away.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s petition filed 04/04/22 has been dismissed as per the decision of 08/09/22. Applicant’s amendments to the claims have prompted the revised/new grounds of rejection presented herein and have prompted new/revised grounds of double patenting presented herein.
	Applicants amendments to the claims have also prompted the revised grounds of rejection under 103 that is presented herein and the new grounds of double patenting presented herein.
	Applicants argue that Schneider can no longer be used as prior art as per their delayed claim of priority. This petition was dismissed and as such the rejections over Schneider as cited herein remain appropriate because Schneider was published 06/09/2016 which is more than one year prior to the instant application’s earliest filing date of 07/26/18 and Schneider teaches treating poly bags with dry compositions of the instant claims as is discussed and cited above.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616